Citation Nr: 1402760	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus type 2, with erectile dysfunction, currently evaluated a 20 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service connected diabetes mellitus, type 2, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1965 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, in pertinent part, denied a disability rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus type 2.  The Veteran perfected a timely appeal contesting the 20 percent rating for diabetes mellitus type 2.  See Notice of Disagreement, dated August 2009; Statement of the Case, dated May 2010; Substantive Appeal (VA Form 9), dated May 2010.

The Veteran requested a BVA hearing at the local RO, which was scheduled to be held in August 2011.  However, in May 2011, the Veteran requested that his hearing before a member of the Board of Veterans' Appeals be canceled.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2013).

Additionally, the record evidence contains a June 2009 VA examination report, which reflects that the Veteran reported that he retired in March 2006 due to his diabetes mellitus, type 2, with erectile dysfunction.  As such, the Board may infer the issue of a TDIU rating due exclusively to the service-connected diabetes mellitus type 2, in light of the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is a part of the claim for increased compensation for that disability).  To the extent the Veteran wishes to raise the issue of a TDIU rating based on his other service-connected disabilities he is invited to file such a claim at the RO level.

The issue of TDIU rating due exclusively to the service-connected diabetes mellitus, type 2, with erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus, type 2, with erectile dysfunction, has required oral medication and/or insulin, and a restricted diet throughout the appeals period.  The Veteran has not required the regulation of activities (the avoidance of both strenuous occupational and recreational activities) due to his diabetes mellitus, nor has he experienced any episodes of ketoacidosis and/or hypoglycemic reactions requiring hospitalization at any time during the appeals period.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With regard to claim for increased rating for service-connected diabetes mellitus, law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent depending on the disability involved, based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit, or ask the VA to obtain, that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in March 2009.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the RO in April 2009. 

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file including private treatment records, service treatment records, and VA examination report.  The Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In addition, the Veteran was afforded VA examination with respect to his claim for a rating in excess of 20 percent for diabetes mellitus, type II.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2009 VA examination is adequate.  The examiner conducted an examination, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 , and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a February 2007 rating decision, the RO granted the Veteran service connection for diabetes mellitus as secondary to herbicide exposure and assigned a 20 percent disability rating, effective November 9, 2004.  In an April 2007 rating decision the effective date was changed to October 25, 2004.  In the June 2009 rating decision on appeal, the RO confirmed and continued the 20 percent for the Veteran's diabetes mellitus, type 2.

Notably, while the record evidence establishes that the Veteran has loss of erectile power as a result of his service connected diabetes mellitus, type 2, penile deformity is not demonstrated by evidence of record.  Hence, service connection is in effect for erectile dysfunction, which is a noncompensable complication that is considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522.

Diabetes mellitus, type 2, with erectile dysfunction, is rated under Diagnostic Code 7913.  A 20 percent rating requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Where diabetes mellitus requires more than one daily insulin injection, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated, a 100 percent rating is warranted.  Id. 

Note one (1) directs evaluation of compensable complications of diabetes mellitus separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note two (2) states that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id. 

The Veteran's diabetes mellitus has been controlled with both oral medication and insulin in addition to diet and an exercise routine during the appellate period.  See VA examination dated June 2009 and letter from private physician dated July 2009. There is no evidence that the Veteran's condition requires regulation of activities that is necessary to warrant a higher rating. 

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities," which, under the Court's interpretation of this criterion, requires that the claimant must "demonstrate by evidence that . . . he (or she) is required to avoid strenuous occupational and recreational activities."  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that the regulation of activities is medically necessary.  Id. 

In the July 2009 letter, the private physician states that the Veteran "regulates his activities each day to help him with weight loss as doing this will help him maintain his blood sugars."  The Veteran reported swimming laps every evening and volunteering at a state park.  The physician advised him to ride his bike and/or walk on a daily basis to help control his diabetes.  

In the June 2009 VA examination report, the examiner specifically indicated that the Veteran did not require regulation of activities as part of medical management of his diabetes mellitus.  Furthermore, the Veteran has not reported having any restriction to his recreational activities; in fact, he was advised to have a regular exercise routine.  

Accordingly, as discussed above, the record evidence fails to demonstrate that the Veteran's activities, both occupational and recreational, required that he avoid strenuous activity in treating his diabetes.

The evidence of record demonstrates that the service connected diabetes was managed by restricted diet and an insulin injection each day.  It was specifically noted in the June 2009 VA examination that the Veteran's diabetes mellitus did not require regulation of activities.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month.  The Veteran had not been hospitalized for an episode of ketoacidosis or hypoglycemia in the past 12 months. He has not had progressive unintentional weight loss attributable to diabetes mellitus, nor has he had progressive loss of strength attributable to diabetes mellitus. 

In conclusion, the Veteran's service-connected diabetes mellitus, type 2, with erectile dysfunction, has been assigned a 20 percent rating throughout the pendency of this appeal.  In order for an increased rating to be granted, the evidence of record must demonstrate that his diabetes required insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Board finds that the evidence of record amply demonstrates that the Veteran required medication since March 1995, insulin injections beginning in December 2008, and that his diet was restricted throughout the pendency of this appeal.  "Regulation of activities" is defined in Diagnostic Code 7913 as the avoidance of strenuous occupational and recreational activities. Throughout the course of this appeal, the medical evidence demonstrates, as shown by the June 2009 VA examination report, that the Veteran indicated he had not been restricted in any of his activities.  Similarly, in the July 2009 private medical statement, his treating physician recommended that the Veteran exercise to help regulate his diabetes.  The medical evidence establishes that the Veteran's diabetes mellitus did not require a regulation of his activities as defined by Diagnostic Code 7913.  For these reasons, the Board determines that a disability rating in excess of 20 percent for the Veteran's diabetes mellitus, type 2, with erectile dysfunction, is not warranted for any definable period during the pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, DC 7913, Note (1).  In this function, it is well to observe that the Veteran has established separate service connection for coronary artery disease (currently evaluated at 30 percent), and peripheral neuropathy for the right and left lower extremities (each, currently evaluated at zero percent), as associated with diabetes mellitus, type 2, with erectile dysfunction.  (See Rating Decision dated August 2013).  Also, the Veteran has been awarded special monthly compensation based on account of loss of use of a creative organ, as associated with his diabetes mellitus type 2 with erectile dysfunction.  Thus, the symptoms and manifestations associated with these discrete service connection conditions cannot be considered when evaluating the diabetic process under DC 7913, as such a practice would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (The evaluation of the same manifestations or disability under different diagnoses is to be avoided).

Consistently, as the additional, separately rated service connected disabilities (which are secondary to the diabetes mellitus, type 2, with erectile dysfunction) are not in appellate status, these discrete issues may not be considered as part of the current appeal.

The June 2009 VA examination report indicated a history of hypertension that was not a complication of diabetes or worsened by diabetes because it preceded the onset of diabetes.  The examiner found no diabetic skin abnormalities, diabetic retinopathy, visual impairment, kidney disease, neurologic disease, amputation, and peripheral edema during the examination.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id, see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran's service-connected diabetes mellitus, type 2, with erectile dysfunction, is evaluated as an endocrine system disorder pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913; the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's diabetes mellitus, type 2, with erectile dysfunction, requires medication, insulin injections and a restricted diet, but not a regulation of his activities, as well as other separately evaluated complications.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology and treatment are congruent with the disability picture represented by a 20 percent rating.  Ratings in excess of 20 percent are provided for certain manifestations and treatment of diabetes mellitus, type 2, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an evaluation in excess of the 20 percent rating assigned to for the service-connected diabetes mellitus, type 2, with erectile dysfunction, throughout the pendency of the appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 509.


ORDER

Entitlement to an increased rating for diabetes mellitus, type 2, with erectile dysfunction, currently evaluated at 20 percent disabling, is denied.


REMAND

During the June 2009 VA examination, the Veteran reported he was unemployed and retired due to his diabetes mellitus.  Thus, the Board finds that the issue of entitlement to TDIU rating due exclusively to the service connection diabetes mellitus, type 2, with erectile dysfunction, has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  In this context, the Board observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  However, entitlement to a total rating, on an extra-schedule basis, may nonetheless be established, in exceptional cases, when the veteran is unable to secure or follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  Thus, the Board finds that the RO should address the matter of a TDIU, as an element of the claim for an increased rating for diabetes mellitus, type 2, with erectile dysfunction, in the first instance, to avoid any prejudice to the Veteran.

If, in the course of adjudicating this issue, the RO determines that the Veteran still does not meet the rating criteria for a TDIU under 38 C.F.R. § 4.16(a) (2011), but his service-connected diabetes mellitus, type 2, with erectile dysfunction prevents him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to a TDIU due exclusively to the service connected diabetes mellitus, type 2, with erectile dysfunction, as well as include a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

2. The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service connected diabetes mellitus.  Thereafter, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. The RO must provide the Veteran with a VA examination to determine the effects of his service-connected diabetes mellitus, type 2, with erectile dysfunction on his ability to maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed. 

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the evidence of record, the results of the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected diabetes mellitus, type 2, with erectile dysfunction, alone, precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5. After the above actions have been completed, the RO must provide an initial adjudication of the claim of entitlement to TDIU due exclusively to the service-connected diabetes mellitus, type 2, with erectile dysfunction.  If, in the course of adjudicating this claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected diabetes mellitus, type 2, with erectile dysfunction, prevents him from following a substantially gainful occupation, the RO must consider whether the requirements for referral to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU, have been invoked under 38 C.F.R. § 4.16(b).  If this determination is adverse to the Veteran, a Supplemental Statement of the Case should be provided to the Veteran and his representative after according the requisite period to respond.  The issue should be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


